TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00724-CR



                                     Patrick Heaney, Appellant

                                                   v.

                                    The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 9034199, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Patrick Heaney seeks to appeal from a judgment of conviction for aggravated assault.

The trial court has certified, and the record confirms, that this is a plea bargain case and has no right

of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                                __________________________________________

                                                Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: December 9, 2004

Do Not Publish